DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 06/07/2022. Claims 1-2, 4, 7, 12, 17, 20-22, 24, 27, 32, 36-37, 39, 42 and 46 have been amended. 


Allowable Subject Matter
3.	Claims 1-49 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
5. 	Regarding claim 1, the prior art does not teach or fairly suggest “…the plurality of pixels including a set of pixels each of which is configurable to switch between operation as an imaging pixel or as a focus pixel, the image sensor configured to generate image data of a scene based on received light at the plurality of pixels; and a processor coupled to the image sensor and configured to: receive first image data of a first frame of the scene; determine at least one region of interest or region of non-interest of the first frame; select, based on the determined at least one region of interest or region of non-interest, a subset of the set of pixels to operate as focus pixels; and cause the selected subset of the set of pixels to operate as focus pixels…” and used in combination with all of the other limitations of the claim 1.

6. 	Claims 2-20 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

7. 	Regarding claim 21, the prior art does not teach or fairly suggest “…the plurality of pixels including a set of pixels each of which is configurable to switch between operation as an imaging pixel or as a focus pixel, the image sensor configured to generate image data of the scene based on received light at the plurality of pixels; determining at least one region of interest or region of non-interest of the first frame; selecting, based on the determined at least one region of interest or region of non-interest, a subset of the set of pixels to operate as focus pixels; and causing the selected subset of the set of pixels to operate as focus pixels…” and used in combination with all of the other limitations of the claim 21.

8. 	Claims 22-35 depend on allowable claim 21. Therefore, the dependent claims are also held allowable.

9. 	Regarding claim 36, the prior art does not teach or fairly suggest “…the plurality of pixels including a set of pixels each of which is configurable to switch between operation as an imaging pixel or as a focus pixel, the image sensor configured to generate image data of the scene based on received light at the plurality of pixels; means for determining at least one region of interest or region of non-interest of the first frame; means for selecting, based on the determined at least one region of interest or region of non-interest, a subset of the set of pixels to operate as focus pixels; and means for causing the selected subset of the set of pixels to operate as focus pixels...”
and used in combination with all of the other limitations of the claim 36.

10. 	Claims 37-49 depend on allowable claim 36. Therefore, the dependent claims are also held allowable.
11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        07/15/2022